DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-30, drawn to a plant treatment composition, classified in A01N 25/04.
II. Claims 31-44, drawn to a method for treatment of a plant, classified in A01N 25/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product can be practiced with another materially different product, such as a composition for pruning wounds on plants, vines or trees comprising a wax, mineral oil, and a zinc sulfate and a boric acid/boronic acid/boronic ester, as disclosed by US 10,159,256.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Michael J. Moffatt on 28 July 2022 a provisional election was made without traverse to prosecute the invention of II, claims 31-44.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 35-36 are objected to because of the following informalities:  claim 35, line 2, “6 Benzyladenine” should be spelled “6-benzyladenine”; and claim 36, line 2, “Indole” should not be capitalized as it is not a proper noun.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “a medium selected from the group comprising…”  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  See MPEP 2173.05(h).
Claims 32-44 depend from claim 31 and do not correct or further limit the Markush group.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-32, 34, 37 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (CN 110558092 A; published 13 December 2019).
 Instant claim 31 is drawn to a method for treatment of a plant comprising pruning a branch from the plant and applying a plant growth regulator suspended in a medium selected from a paste or gel, to the wound on the plant for a duration of at least one week.
Feng et al. disclose a plant wound healing plaster to accelerate restoration speed of the healing of the wound part of a plant, comprising gibberellin and a cytokinin, wherein the plaster (i.e., paste) is delivered from a toothpaste tube and wrapped with a preservative film  (Examples 1-2; Claims 1-5).  Feng et al. disclose that if the wound is not healed within a month, the paste can be applied again (Abstract; Claim 5).  Feng et al. disclose treating the wound of a tree wherein the healing time was 23 to 29 days (Table 1).  Therefore, the composition of Feng et al. is applied for a duration of at least one week, as instantly claimed.
Regarding the step of pruning a branch, Feng et al. disclose that trees are damaged by mechanical injuries from various aspects such as pruning (pg. 2/7, para. 17).
Regarding instant claim 32, Feng et al. disclose that the composition comprises gibberellin (Examples 1-2; Claims 1-5).
Regarding instant claims 34 and 42, Feng et al. disclose that the composition further comprises cytokinin (Examples 1-2; Claims 1-5).
Regarding instant claim 37, Feng et al. disclose that the composition further comprises carbendazim, which is a broad-spectrum bactericide and has control effect on fungi (pg. 2, para. 4; Examples 1-2; Claims 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 110558092 A) as applied to claims 31-32, 34, 37 and 42 above.
The teachings of Feng et al. are discussed above and incorporated herein by reference.
Regarding instant claim 35, Feng et al. teach that the synthetic cytokinins include 6-benzylaminopurine (6-BA; 6-benzyladenine) (pg. 2/7, para. 19). 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Feng et al. comprising 6-benzyladenine as a cytokinin.  Such would have been obvious because Feng et al. teach compositions comprising cytokinin, and further teach that cytokinins include 6-benzyladenine.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 110558092 A) as applied to claims 31-32, 34-35, 37 and 42 above, further in view of Camara et al. (Planta, 2018).
The teachings of Feng et al. are discussed above and incorporated herein by reference.
Regarding instant claim 33, Feng et al. do not explicitly disclose that the gibberellin is gibberellic acid (GA3).  However, Camara et al. teach that gibberellins consist of a large family of plant growth hormones, but only four have biological activity, including gibberellic acid (GA3), which acts as a natural plant growth regulator, especially for stem elongation, seed germination, and increased fruit size (Abstract; pg. 1049, col. 1, para. 1 to col. 2, para. 2).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Feng et al. comprising gibberellic acid as the gibberellin.  Such would have been obvious because Camara et al. teach that gibberellic acid is one of four gibberellins that have biological activity and acts as a natural plant growth regulator, especially for stem elongation, seed germination, and increased fruit size.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 110558092 A) as applied to claims 31-32, 34-35, 37 and 42 above, further in view of Cai et al. (CN 106069745 B; published 12 October 2018).
The teachings of Feng et al. are discussed above and incorporated herein by reference.
Regarding instant claim 36, Feng et al. do not explicitly disclose that the plant growth regulator is indolebutyric acid.  However, Cai et al. teach compositions for inducing callus induction comprising a plant growth regulator, including indolebutyric acid (IBA), 2,4-D, 6-benzyladenine (6-BA), etc. (pg. 2, para. 12-16).  Cai et al. teach that IBA is commonly used in tissue culture, it is very effective for induction and growth of callus;  6-BA is a cell split substance has high efficiency, stable, inexpensive and easy to use tissue culture most popular with cytokinin, and can induce callus (pg. 2, para. 12-16).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Feng et al. comprising indolebutyric acid and/or 6-benzyladenine as the plant growth regulator.  Such would have been obvious because Cai et al. teach that indolebutyric acid and 6-benzyladenine are plant growth regulators effective for inducing callus.

Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 110558092 A) as applied to claims 31-32, 34-35, 37 and 42 above, further in view of Svihra (Journal of Arboriculture, 1994).
The teachings of Feng et al. are discussed above and incorporated herein by reference.
Regarding instant claim 38, Feng et al. do not explicitly disclose that the composition further comprises an insecticide.  However, Svihra teaches that open wounds in trees become attractive and predispose the tree to attack by insects.  Spray the wound with insecticides to prevent insect infestation (pg. 266; col. 1, para. 3 and col. 2, para. 2).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Feng et al. comprising an insecticide.  Such would have been obvious because Svihra teaches treating wounds of trees from pruning with an insecticide helps to prevent further attack by insects.
Regarding instant claim 40, Feng et al. teach that the composition further comprises carbendazim, which is a broad-spectrum bactericide and has control effect on fungi (pg. 2, para. 4; Examples 1-2; Claims 1-5).

Claim 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 110558092 A) as applied to claims 31-32, 34-35, 37 and 42 above, further in view of Zhang et al. (IOP Conference Series Earth and Environmental Science, 2018).
The teachings of Feng et al. are discussed above and incorporated herein by reference.
Regarding instant claim 39, Feng et al. do not explicitly disclose that the composition further comprises a fertilizer.  However, Zhang et al. teach that providing proper fertilization can increase the closure rate and callus growth (pg. 4, para. 3).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Feng et al. comprising a fertilizer.  Such would have been obvious because Zhang et al. teach that when pruning, providing fertilization can increase the closure rate and callus growth.
Regarding instant claim 41, Feng et al. teach that the composition further comprises carbendazim, which is a broad-spectrum bactericide and has control effect on fungi (pg. 2, para. 4; Examples 1-2; Claims 1-5).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 110558092 A) as applied to claims 31-32, 34-35, 37 and 42 above, further in view of Beaudry et al. (Plant Growth and Leaf-Applied Chemicals, 1988).
The teachings of Feng et al. are discussed above and incorporated herein by reference.
Regarding instant claim 43, Feng et al. do not explicitly disclose that the plant growth regulator is an ethylene releasing agent.  However, Beaudry et al. teach 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Feng et al. comprising an ethylene releasing agent as the plant growth regulator.  Such would have been obvious because

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 110558092 A) as applied to claims 31-32, 34-35, 37 and 42 above, further in view of Altman et al. (Physiol. Plant.,1974).
The teachings of Feng et al. are discussed above and incorporated herein by reference. 
Regarding instant claim 44, Feng et al. do not explicitly disclose that the plant growth regulator is abscisic acid.  However, Altman et al. teach that abscisic acid (ABA) was found to promote callus formation in the abscission zone between the petiole and the branch while inhibiting bud growth (pg. 55, col. 1, para. 1).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Feng et al. comprising abscisic acid as the plant growth regulator.  Such would have been obvious because Altman et al. teach that abscisic acid is effective for promoting callus formation while inhibiting bud growth.

Claims 31-32, 34-35, 37 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 108651461 A; published 16 October 2018) in view of Feng et al. (CN 110558092 A).
Instant claim 31 is drawn to a method for treatment of a plant comprising pruning a branch from the plant and applying a plant growth regulator suspended in a medium selected from a paste or gel, to the wound on the plant for a duration of at least one week.
Shi teaches a method for healing a plant wound comprising applying a composition comprising gibberellin to the wound of a plant, wherein the composition further comprises a gel component (Abstract; Examples 1-3; Claim 8).  Shi teaches that the composition can be stably attached on the surface of the wound, preventing material from falling off (pg. 3/9, para. 7; Claim 9).
Shi does not explicitly disclose that the composition is applied for a duration of at least one week.  However, Shi teaches that the composition makes the healing effect of the wound better, faster healing speed; and that the composition is applied and stably attached on the surface of the wound, preventing material from falling off (Abstract; pg. 3/9, para. 7).  Shi further teaches packing by gauze or other permeable bandage after application to the wound (Claim 9).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to apply the composition of Shi to the wound for a duration of time necessary to promote wound healing, as reasonably taught by Shi.  A person having ordinary skill in the art would have been motivated to determine through routine experimentation the necessary amount of time to promote wound healing in order to avoid bacterial or fungal infection, as taught by Shi.  
Regarding instant claim 32, Shi teaches that the plant growth regulator is gibberellin (Examples 1-3; Claims 1-2).
Regarding instant claims 34-35 and 42, Shi does not explicitly disclose compositions comprising a second plant growth regulator.  However, Feng et al. teach compositions for healing plant wounds comprising a combination of gibberellin and cytokinin (Claims 1-5).  Feng et al. teach that gibberellins are widely occurring plant hormone, and can stimulate the growth of leaves and buds, and improves yield.  Cytokinins are plant hormones that promote cytokinesis, promoting differentiation and growth of a variety of tissues (pg. 2/7, para. 18-19).  Feng et al. teach that cytokinins include 6-benzyladenine (pg. 2/7, para. 19).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to include an additional plant growth regulator, such as cytokinin including 6-benzyladenine, in the compositions according to Shi in order to further enhance wound healing, stimulate growth and improve yield, as suggested by Feng et al.
Regarding instant claim 37, Shi teaches compositions comprising azoxystrobin/fluoxastrobin, prochloraz and thiophanate methyl, which are fungicides (Examples 1-3; Claim 5).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 108651461 A) as applied to claims 31-32, 34-35, 37 and 42 above, further in view of Camara et al. (Planta, 2018).
The teachings of Shi are discussed above and incorporated herein by reference.
Regarding instant claim 33, Shi does not explicitly disclose that the gibberellin is gibberellic acid (GA3).  However, Camara et al. teach that gibberellins consist of a large family of plant growth hormones, but only four have biological activity, including gibberellic acid (GA3), which acts as a natural plant growth regulator, especially for stem elongation, seed germination, and increased fruit size (Abstract; pg. 1049, col. 1, para. 1 to col. 2, para. 2).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Shi comprising gibberellic acid as the gibberellin.  Such would have been obvious because Camara et al. teach that gibberellic acid is one of four gibberellins that have biological activity and acts as a natural plant growth regulator, especially for stem elongation, seed germination, and increased fruit size.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ERIN E HIRT/Primary Examiner, Art Unit 1616